DETAILED ACTION
This action is in response to application filed 05/02/2022.
Claims 1-2, 6-9, 13-16, 20-21 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022  has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-9, 13-16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar et al. (US 2012/0210203 A1) in view of Garg et al. (US 10,178,059 B1) in view of Barbieri et al. (US 2009/0041356 A1) in further view Wu (US 2020/0320116 A1).
Regarding claim 1, Kandekar discloses a computer-implemented method for modifying multimedia ([0006]:  generating a content summary for a portion of the media item based on the identified position), the method comprising: 
receiving a multimedia and a plurality of inputs, wherein the plurality of inputs includes a length of multimedia, [a time limit] to experience the multimedia, and a rate at which a user read text ([0095]:  The user may also set an amount of content to be summarized (e.g., 10 pages) and/or a length of a content summary.  [0096]:  election of the intelligent bookmark can control the e-book to display or otherwise present the following example information: how much time the user has spent at a current reading session; how much time the user has spent reading the entire e-book; a current reading speed (e.g., words per minute); an estimate on how long to read the remainder of the e-book (e.g., based on a current reading speed and a length of the remainder of the e-book); 
determining a required amount of modification to the multimedia based on the plurality inputs ([0095]-[0096]:  In response to the settings, the content summary may be generated in accordance with the setting constraints); 
generating a dependency based literary parse tree based on the multimedia ([0059]:  the summary segment data structure may have a hierarchical or tree-like nature, whereby each level of the summary segment has multiple child levels, and each level may contain text corresponding to a different level of verbosity. For example, each subsequent level may contain a more detailed version of the level above, or may contain text that adds detail to the text of the level above); 
extracting one or more node features from one or more nodes of the parse tree ([0027], [0036]:  extraction-based methods are used for summary generation, whereby content segments, such as passages, sentences, phrases or words are ranked or weighted based on a metric of how well they may be representative of other segments or sections of the content); 
determining a node importance of the one or more nodes based on applying a model to the one or more node features ([0044], [0063], [0067]:  the media summary generator 118 may rank the summary segments based on one or more predefined criteria such as, for example, a time since a corresponding content segment was read, a relevance of a content segment to a current bookmarked position, user profile information (e.g., a user's interest in the identified summary segment), and the like.  The media summary generator 118 may apply a semantic analysis technique to a portion of the e-book 116 for generating a content summary. In another example, the media summary generator 118 may apply a natural language processing (NLP) technique to a portion of the e-book 116 for generating a content summary);
modifying, based on the rate at which the user reads text, one or more portions of the multimedia correspond to the one or more nodes based on the node importance and the required amount of multimedia modification ([0036], [0095]: whereby content segments, such as passages, sentences, phrases or words are ranked or weighted based on a metric of how well they may be representative of other segments or sections of the content, and extracting them for inclusion in a summary based on a function of the rank or weight, such as by comparing to a threshold value. In this case, sentences or phrases to be selected for inclusion in a summary are weighted more or less based on whether they also contain terms or references that are related to the user's preferences. Hence, when the summary is generated, the highest weighted sentences or phrases are selected, thus resulting in a summary that is more relevant to the terms in a user profile.).
However, Kandekar does not disclose receiving a multimedia and a plurality of inputs, wherein the plurality of inputs includes a length of multimedia, a user specified time limit to experience the multimedia, and a rate at which a user read text.
In an analogous art, Garg discloses receiving a multimedia and a plurality of inputs, wherein the plurality of inputs includes a length of multimedia, a user specified time limit to experience the multimedia, and a rate at which a user read text (column 2, 65-column 3, 27:  a snippet size/length can be determined based on various factors, such as user preferences (e.g., a selected length and/or duration), a user's ability to consume the content (e.g., a user's reading speed), a predetermined size (e.g., a fixed length). A user specifies a preferred reading duration of about 5 minutes, then each of the snippets delivered to the user may be of a length that takes about 5 minutes to read. In some embodiments, the length can be based on the user's reading speed).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Kandekar to comprise “receiving a multimedia and a plurality of inputs, wherein the plurality of inputs includes a length of multimedia, a user specified time limit to experience the multimedia, and a rate at which a user read text” taught by Garg.
One of ordinary skilled in the art would have been motivated because it would have enabled a user with a busy schedule can consume the smaller portions of snippet content during small breaks in his/her schedule, without having to consciously make an effort to read the book or commit a great deal of time to reading the book (Garg, column 1, 60-64).  
However, Kandekar-Garg discloses wherein modifying the one or more portions of the multimedia includes trimming the one or more nodes from the multimedia until an amount of the multimedia that the user can experience is within the user specified time limit based on the length of the multimedia, is equal to a modified length of the multimedia.
In an analogous art, Barbieri discloses wherein modifying the one or more portions of the multimedia includes trimming the one or more nodes from the multimedia until an amount of the multimedia that the user can experience within the time limit based on the length of the multimedia, is equal to the length of the multimedia (fig. 2, [0029]:  reduce a number of segments, e.g. one by one, until the selected subset of segments meets a predetermined stopping criterion. Such stopping criterion can be a predetermined maximum playback time of the selected subset of segments. E.g. a user wants to see a 45-minutes boil down of a 1.5 hour film. Then segments are removed until the total playback time of remaining segments are equal to or lower than 45 minutes. fig. 2, [0055]:  keywords with associated importance weights that are added to matching segments during the summary construction. [0072]:  For creating the summary, nodes with the least weight are removed one by one till the desired length is reached).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Kandekar-Garg to comprise “wherein modifying the one or more portions of the multimedia includes trimming the one or more nodes from the multimedia until an amount of the multimedia that the user can experience within the time limit based on the length of the multimedia, is equal to the length of the multimedia” taught by Barbieri.
One of ordinary skilled in the art would have been motivated because it would have enabled of providing a summary sequence reflecting the logical plot of plurality of images, e.g. a video sequence, and still with the same playback rate as the original video sequence (Barbieri, [0006]).  
However, Kandekar-Garg-Barbieri does not disclose generating a dependency based literary parse tree based on the multimedia, wherein text supporting one or more main ideas is categorized as one or more nodes that branch off of the one or more main ideas.
In an analogous art, Wu discloses generating a dependency based literary parse tree based on the multimedia, wherein text supporting one or more main ideas is categorized as one or more nodes that branch off of the one or more main ideas (fig. 5-6, [0086]-[0087]:  dependency parsing 600 for extracting knowledge tuples from a dependency tree of a sentence according to an embodiment. The dependency parsing 600 is performed on an exemplary sentence "Michelangelo sculpted two of his best-known works, the Pieta and David, before the age of thirty". Dependency trees are obtained through performing the syntactic dependency parsing 600 on the sentence. Knowledge tuples (i.e. nodes) may be extracted from the dependency tree of the sentence. The knowledge tuples that are extracted from the sentence in FIG. 6 may comprise: <Michelangelo, nsubj-sculpted-dobj, two of his best-known works>, <Michelangelo, nsubj-sculpted-dobj, the Pieta>, <Michelangelo, nsubj-sculpted-dobj, David>, etc. Herein, "nsubj" represents a "noun subjective argument" relationship between, such as, "Michelangelo" and "sculpted", and "dobj" represents a "direct object argument" relationship between, such as, "sculpted" and "David". Moreover, "the Pieta" and "David" are two concepts as nodes in the CKG. Through these links or relationships, connections between concepts may be built and such connections among concepts may be used for directing question-answering implementation, which may be taken as a special application of the CKG for information refining).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Kandekar-Garg-Barbieri to comprise “generating a dependency based literary parse tree based on the multimedia, wherein text supporting one or more main ideas is categorized as one or more nodes that branch off of the one or more main ideas” taught by Wu.
One of ordinary skilled in the art would have been motivated because it would have enabled a user to learn about important or interested information of a multimedia document in a short time without the need of reading, listening or viewing the complete multimedia document (Wu, [0034]).  

Regarding claim 2, Kandekar-Garg-Barbieri-Wu discloses the method of claim 1, wherein the one or more models correlate the one or more node features with the node importance (Barbieri, [0010]:  stablishing relations between the segments based on the content descriptors, wherein each relation between first and second segments has one or more weights associated thereto, the one or more weights representing a measure of relation between the first and second segments. [0066]:  Keyword co-occurrence and person or character appearance appears to be especially important features for establishment of a relation between segments that results in a summary 130 reflecting the logical plot of the input segments s1, s2, s3, s4). The same rationale applies as in claim 1.  

Regarding claim 6, Kandekar-Garg-Barbieri-Wu discloses the method of claim 1, wherein the one or more features include features selected from a group comprising node depth, word count, linkage (Barbieri, [0019], [0061]:  Weights indicate to which degree two segments are related (high weight value reflects high degree of relation; the weight could e.g. be determined as the correlation factor between parameter sets of two segments. Keyword co-occurrence, i.e. segments with same or similar keywords has a weight given by the number of co-occurrences), tone, inflection, delay, repetition, facial expression (Barbieri, [0062]:  person or character appearance, i.e. weight is given by the total relative amount of overlapping time where the same person or character appears in the two segments), eye contact, and body movement.  The same rationale applies as in claim 1.

Regarding claim 7, Kandekar-Garg-Barbieri-Wu discloses the method of claim 1, further comprising: receiving one or more updated inputs based on one or more sensors; detecting a change between the plurality of inputs and the one or more updated inputs; and modifying the multimedia based on the detected change (Kandekar, [0095]:  The content summary may be selectively adapted by the user by adjusting weights for different subjects or characters, the length of each summary, and the like. For example, the summary may focus on subjects or characters given greater weight by the user. The user may also set an amount of content to be summarized (e.g., 10 pages) and/or a length of a content summary (e.g., 1 paragraph). In response to the settings, the content summary may be generated in accordance with the setting constraints).

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 9 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Regarding claims 13 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 6.

Regarding claims 14 and 21; the claims are interpreted and rejected for the same reason as set forth in claim 7.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Mani, US 2015/0279390 A1: System and Method for Summarizing a Multimedia Content Item. 
Heck et al., US 2014/0236570 A1: Exploiting the Semantic Web For Unsupervised Spoken Language Understanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446